DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0230350 A1 (“Chen”) in view of Generalized bi-prediction for inter coding (“Chen2”) (Note: Chen2 is provided in the IDS). 
Regarding claim 1, Chen discloses an image decoding apparatus (e.g. see video decoder in Fig. 9) for performing image decoding processing with reference to a prediction image (e.g. see reference picture store in Fig. 10 used for generating prediction signal such as in equation (2)), the image decoding apparatus comprising: a prediction image generation circuit (e.g. see generalized bi-prediction in Fig. 9) configured to generate a bi-prediction image (e.g. see bi-prediction, e.g. see at least paragraphs [0033], [0040]) by using weight coefficients (e.g. see weight values, e.g. see at least paragraphs, [0040], [0062]) of a first prediction (e.g. see at least conventional bi-prediction, paragraph [0040]; extensions to advanced temporal prediction techniques such as weighted bi-prediction (that is different from generalized bi-prediction GBi), e.g. see at least paragraphs [0033], [0100]-[0101], appear to read into the limitations as well) or weight coefficients (e.g. see extra_number_of_weights weight values, e.g. see at least paragraph [0062]) of a second prediction (e.g. see generalized bi-prediction, e.g. see at least paragraphs [0062]), wherein the weight coefficients of the first prediction are coefficients derived based on a reference picture index (e.g. see reference list, e.g. see at least paragraphs [0033], [0040], and see reference index is sent to identify which reference picture the temporal prediction signal comes from, paragraph [0030] and Abstract) decoded for each coding unit (CU) (e.g. see at least coding unit CU, paragraph [0030]) and a plurality of the weight information decoded (e.g. see weight values and additive offset values, e.g. see at least paragraph [0033], and also see weight index in Fig. 9 for the conventional bi-prediction) for each slice header from coded data (e.g. see at least slice, paragraphs [0033], [0062]), the weight coefficients of the second prediction are coefficients derived based on a GBI index decoded  (e.g. see weight index decoding 902 and weight set construction 904 in Fig. 9, e.g. see at least paragraph [0053]) for each CU from the coded data (e.g. see at least generalized bi-prediction unit by unit, paragraph [0042], e.g. see at least coding unit, paragraphs [0030], [0041]) and a tree associated with 0.5, i.e. with shortest codeword, conventional bi-prediction is on and weights 0.5s are used to generate bi-prediction image).           
	Although Chen discloses the tree (e.g. see binarization scheme shown in Fig. 8),   
it is noted Chen differs from the present invention in that it fails to particularly disclose a table. Chen2 however, teaches a table (e.g. see binarization scheme shown in Table 1 showing GBi Index and corresponding weight values (e.g. Index 3 correspond to weight value ½ that is the conventional bi-prediction) and binarization schemes).   
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen and Chen2 before him/her, to modify the systems and methods for generalized multi-hypothesis of Chen with Chen2 in order to substitute one known element for another known equivalent element resulting in the predictable result of binarizing the weight index for efficient coding/decoding.    
	Regarding claim 5, although Chen discloses the predetermined value (e.g. see at least pre-determined codeword assignment in which weight index associated with the 0.5 weight may be assigned with the shortest codeword, e.g. see at least paragraphs [0086]-[0088]), it is noted that Chen differs from the present invention in that it fails to particularly disclose  wherein the predetermined value is 0.  Chen2 however, teaches wherein the predetermined value is 0 (e.g. see Table 1 showing weight index 3 associated with 0.5 weight has codeword equal to 1 under Scheme #1; a person having ordinary skill in the art would have no difficulty recognizing that 0 and 1 can be interchanged).  The motivation above in the rejection of claim 1 applies here. 
	Regarding claim 6, Chen further discloses wherein in a case that the GBI index is not equal to the predetermined value or the first prediction is off, the prediction image generation circuit generates the bi-prediction image by using the weight coefficients of the second prediction (e.g. see at least pre-determined codeword assignment in which weight index associated with the 0.5 weight may be assigned with the shortest codeword, e.g. see at least paragraphs [0086]-[0087]; thus, if the weight index is not equal to the weight index associated with 0.5 weight, conventional bi-prediction with weights 0.5s are not used or off and the generated bi-prediction image would be from the generalized bi-prediction with weights other than 0.5).  
	Regarding claim 7, Chen in view of Chen2 further teaches wherein the elements of the table are {4,5,3,10,-2} (Chen: e.g. see Table 1 showing weight values ½ or 4/8, 5/8, 3/8, 5/8 or 10/8, -1/4 or -2/8). The motivation above in the rejection of claim 1 applies here.  
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 7-8 of the Remarks that the prior art do not teach that a "GBI index, which is used to derive weight coefficients of a second prediction, is referred to by a circuit or process to determine whether or not to use weight coefficients of a first prediction" because Chen in paragraph [0053] merely discloses that the "Weight Index Decoding module 902 decodes weight index coded by a Weight Index Coding module 506, and the Weight Set Construction module 904 is merely included in a video decoder to construct a weight set."
However, the examiner respectfully disagrees. Paragraph [0053] of Chen discloses the Weight Index Decoding module reconstructing the same tree structure as shown in Fig. 8, and each leaf node on the tree is assigned with a unique weight_idx and through traversing the tree, every received binary_weight_idx (as shown in Fig. 9) may find its associated weight_idx at a certain leaf node on the tree.  Further, paragraphs [0086]-[0088] of Chen discloses that pre-determined codeword assignment in which weight index associated with the 0.5 weight may be assigned with the shortest codeword, and it was explained that in the case that the weight index is equal to the weight index associated with 0.5, i.e. with shortest codeword, conventional bi-prediction is on and weights 0.5s are used to generate bi-prediction image.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., US 2021/0037258 A1, discloses a generalized bi-prediction for video coding with reduced coding complexity
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485